Citation Nr: 1642924	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  09-48 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts 


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, evaluated as 50 percent disabling prior to December 17, 2012.

2.  Entitlement to an increased rating for actinic keratoses, solar lentigos and seborrheic keratoses of the scalp and back (skin disability), currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945 and from September 1950 to October 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.  Thereafter, in a January 2015 rating decision, the RO increased the Veteran's disability rating for PTSD to 100 percent, effective December 17, 2012.  Thus, the appeal as to that issue is limited to the period of the claim prior to December 17, 2012. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In September 2016 the Board was notified that the Veteran died in September 2016.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the pending claims.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R.          § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The issues have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of these claims or to any derivative claims brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106. 

The Board's dismissal of these claims does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion. See 38 U.S.C.A. § 5121A; 38 C.F.R. §§ 3.1010, 20.1302; 79 Fed. Reg. 52982-84 (September 5, 2014).  A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the Veteran's death. 38 C.F.R. §§ 3.1010 (b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket. 38 C.F.R. §§ 20.1302 (a), 20.900(a)(2).


ORDER

The appeal is dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


